Citation Nr: 0508143	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to February 26, 
1992, for the grant of service connection for right hip 
degenerative joint disease.  

2.  Entitlement to an effective date prior to May 22, 1997, 
for the grant of service connection for lumbosacral strain, 
degenerative disc disease, and degenerative joint disease 
with radiculopathy.  

3.  Entitlement to an initial rating in excess of 10 percent 
for left hip degenerative joint disease.  

4.  Entitlement to an initial rating in excess of 10 percent 
for left ankle degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from March 1958 to 
May 1960.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Lincoln, Nebraska, Department 
of Veterans Affairs (VA) Regional Office (RO).  A July 1992 
rating decision granted service connection for degenerative 
arthritis of the right hip from February 26, 1992, and a 
January 1998 rating decision granted service connection for 
lumbosacral strain and degenerative joint and degenerative 
disc disease at L4, L5, and S1 from May 22, 1997.  The 
veteran perfected timely appeals of the effective dates for 
the grants of service connection.  In addition, a September 
2001 rating decision granted service connection and an 
initial 10 percent rating for left hip degenerative joint 
disease and granted service connection and an initial 10 
percent rating for left ankle degenerative joint disease, and 
the veteran perfected timely appeals of the initial ratings.  

In August 2004, the Board remanded the case to allow the RO 
to inform the veteran of the criteria for effective dates for 
the grant of service connection and to schedule a new VA 
examination for the veteran.  Both tasks were accomplished in 
October 2004.  This matter is now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The first claim for entitlement to service connection for 
right hip degenerative joint disease was filed with the RO on 
February 26, 1992.  


2.  Entitlement to service connection for right hip 
degenerative joint disease arose on June 25, 1992.  

3.  A May 1992 rating decision, which denied entitlement to 
service connection for arthritis of the lumbar spine with 
slightly decreased disc space at L5-S1 and traction spurs at 
L3-4 and L4-5, became final because the veteran was notified 
of the decision by letter dated June 23, 1992, and she did 
not file a notice of disagreement.  

4.  Following the final May 1992 rating decision, the first 
claim for reopening the claim of entitlement to service 
connection for lumbosacral strain, degenerative disc disease, 
and degenerative joint disease with radiculopathy was filed 
with the RO on May 22, 1997.  

5.  Entitlement to service connection for lumbosacral strain, 
degenerative disc disease, and degenerative joint disease 
with radiculopathy arose on October 28, 1997.  

6.  The August 2000 private and March 2003 and October 2004 
VA examiners characterized the veteran's left hip 
degenerative joint disease as mild or minimal.  

7.  Left hip ranges of motion are flexion to 100 degrees, 
extension to 15 degrees, abduction to 40 degrees, adduction 
to 25 degrees, internal rotation to 25 degrees, and external 
rotation to 30 degrees.  

8.  The October 2004 VA joints examiner noted that there was 
no crepitus or pain with left hip ranges of motions, except 
for slight pain at the end points of both rotation motions, 
and the veteran did not exhibit any additional fatigue, 
weakness, lack of endurance, or loss of strength after 
repetitive testing.  

9.  The October 2004 VA joints examiner opined that the 
veteran's left hip did not significantly limit her functional 
ability and would not limit her in working as a bookkeeper or 
an apartment manager.  

10.  The evidence showed no incoordination, impaired ability 
to execute skilled movement smoothly, swelling, deformity, 
atrophy of disuse, instability of station, disturbance of 
locomotion, or interference with sitting, standing, or 
weight-bearing due to the veteran's left hip degenerative 
joint disease.  

11.  The August 2000 private and March 2003 and October 2004 
VA examiners characterized the veteran's left ankle 
degenerative joint disease as mild, unremarkable, and 
minimal, respectively.  

12.  Left ankle ranges of motion are dorsiflexion to 28 
degrees and plantar flexion to 36 degrees.  

13.  The October 2004 VA joints examiner opined that the 
veteran's left ankle degenerative joint disease did not limit 
the veteran as far as her employment as a bookkeeper or 
apartment manager, nor did it limit her functional ability.  

14.  The October 2004 VA joints examiner opined that the 
veteran's main left ankle disability resulted from a 
nonservice-connected adult-acquired flatfoot and not from the 
service-connected left ankle arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 26, 
1992 for the grant of service connection for right hip 
degenerative joint disease are not met.  38 U.S.C.A. §§ 1110, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.303, 3.306, 3.400 (2004).  

2.  The May 1992 rating decision, which denied entitlement to 
service connection for arthritis of the lumbar spine with 
slightly decreased disc space at L5-S1 and traction spurs at 
L3-4 and L4-5, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2004).  

3.  The criteria for an effective date prior to May 22, 1997 
for the grant of service connection for lumbosacral strain, 
degenerative disc disease, and degenerative joint disease 
with radiculopathy are not met.  38 U.S.C.A. §§ 1110, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.303, 
3.306, 3.400 (2004).  

4.  The criteria for an initial rating in excess of 10 
percent for left hip degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5251, 5252, 5253 (2004).  

5.  The criteria for an initial rating in excess of 10 
percent for left ankle degenerative joint disease are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5271 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received VA joints examinations in August 1997, 
March 2003, and October 2004.  The veteran and her 
representative filed several lay statements with the RO, and 
the veteran's June 2002 substantive appeal declined the 
opportunity for a hearing before the Board.  

The RO's September 2000, May 2001, June 2003, and October 
2004 letters, the June 2002 statement of the case, and the 
November 2003, February 2004, May 2004, and November 2004 
supplemental statements of the case informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was her responsibility to identify health care providers 
with specificity, that it was her responsibility to provide 
the evidence in her possession that pertained to the claims, 
and that it still remained her ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support her claims.  

The VA has fulfilled its duty to assist and inform the 
veteran.  She was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  She was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 
117-121 (2004).  


Entitlement to an effective date prior to February 26, 1992, 
for the grant of service connection for right hip 
degenerative joint disease

The July 1992 rating decision granted service connection for 
degenerative arthritis of the right hip from February 26, 
1992, and the veteran perfected a timely appeal of the 
effective date for the grant of service connection.  The 
veteran has not stated why she believes she is entitled to an 
earlier effective date.  

The Board will first consider when entitlement to service 
connection for right hip degenerative joint disease arose.  
The effective date for service connection based on submission 
of an original claim is the later of the date entitlement 
arose or the date of receipt of the claim for service 
connection.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 
3.400.  To have established service connection for right hip 
degenerative joint disease, the evidence must have 
demonstrated that right hip degenerative joint disease was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1131, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  

To have established direct service connection, the veteran 
must have presented evidence of current right hip 
degenerative joint disease, shown in-service manifestation of 
right hip degenerative joint disease, and provided a nexus 
opinion by a medical professional that right hip degenerative 
joint disease resulted from the in-service manifestation of 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  To have established secondary service connection, 
the veteran must have presented evidence of current right hip 
degenerative joint disease and provided a nexus opinion by a 
medical professional that the current right hip degenerative 
joint disease resulted from a service-connected disability.  
See 38 C.F.R. § 3.310(a).  To have established presumptive 
service connection for right hip degenerative joint disease, 
as a chronic disease, the veteran must have presented 
evidence of current right hip degenerative joint disease and 
shown that it manifested to a compensable level within one 
year after separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In this case, entitlement to secondary service connection for 
right hip degenerative joint disease arose on June 25, 1992.  
At a June 25, 1992 VA examination, the orthopedic specialist 
opined that mild degenerative arthritis of the right hip with 
ectopic calcification directly resulted from the service-
connected femur fracture and the internal fixation of the 
femur fracture.  

Following service, the earliest claim of entitlement to 
service connection for right hip degenerative joint disease 
was received on February 26, 1992.  The veteran's February 
24, 1992 formal application, which was received by the RO on 
February 26, 1992, requested to open an original claim of 
entitlement to service connection for arthritis of the hips.  
The veteran's February 1992 formal application evidenced a 
belief in entitlement to service connection for right hip 
degenerative joint disease and served as a formal application 
to open the claim of entitlement to service connection for 
right hip degenerative joint disease.  See 38 C.F.R. §§ 3.1, 
3.151, 3.155.  Therefore, the date of receipt of the earliest 
claim was February 26, 1992.  

The correct effective date for the grant of service 
connection for right hip degenerative joint disease is June 
25, 1992, which is the later of the June 25, 1992 date that 
entitlement to service connection arose and the February 26, 
1992 date of receipt of the claim.  Accordingly, the Board 
does not find a basis on which to grant an effective date 
prior to February 26, 1992.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.151, 3.155, 3.400.  


Entitlement to an effective date prior to May 22, 1997, for 
the grant of service connection for lumbosacral strain, 
degenerative disc disease, and degenerative joint disease 
with radiculopathy

The May 1992 rating decision, which denied entitlement to 
service connection for arthritis of the lumbar spine with 
slightly decreased disc space at L5-S1 and traction spurs at 
L3-4 and L4-5, became final because the veteran was notified 
of the decision by letter dated June 23, 1992, and she did 
not file a notice of disagreement.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  The January 
1998 rating decision granted service connection for 
lumbosacral strain and degenerative joint and degenerative 
disc disease at L4, L5, and S1 from May 22, 1997, and the 
veteran perfected a timely appeal of the effective date for 
the grant of service connection.  The veteran has not stated 
why she believes she is entitled to an earlier effective 
date.  

The Board will first consider when entitlement to service 
connection for lumbosacral strain, degenerative disc disease, 
and degenerative joint disease with radiculopathy arose.  For 
a claim received after a final disallowance, the effective 
date for service connection based on submission of new and 
material evidence is the later of the date entitlement arose 
or the date of receipt of the claim for service connection.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.  To 
have established service connection for lumbosacral strain, 
degenerative disc disease, and degenerative joint disease 
with radiculopathy, the evidence must have demonstrated that 
lumbosacral strain, degenerative disc disease, and 
degenerative joint disease with radiculopathy was contracted 
in the line of duty coincident with military service, or if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1131, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  

To have established direct service connection, the veteran 
must have presented evidence of current lumbosacral strain, 
degenerative disc disease, and degenerative joint disease 
with radiculopathy, shown in-service manifestation of 
lumbosacral strain, degenerative disc disease, and 
degenerative joint disease with radiculopathy, and provided a 
nexus opinion by a medical professional that lumbosacral 
strain, degenerative disc disease, and degenerative joint 
disease with radiculopathy resulted from the in-service 
manifestation of disability.  See Hickson, 12 Vet. App. at 
253.  To have established secondary service connection, the 
veteran must have presented evidence of current lumbosacral 
strain, degenerative disc disease, and degenerative joint 
disease with radiculopathy and provided a nexus opinion by a 
medical professional that the current lumbosacral strain, 
degenerative disc disease, and degenerative joint disease 
with radiculopathy resulted from a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  To have established 
presumptive service connection for lumbosacral strain, 
degenerative disc disease, and degenerative joint disease 
with radiculopathy, as a chronic disease, the veteran must 
have presented evidence of current lumbosacral strain, 
degenerative disc disease, and degenerative joint disease 
with radiculopathy and shown that it manifested to a 
compensable level within one year after separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In this case, entitlement to secondary service connection for 
lumbosacral strain, degenerative disc disease, and 
degenerative joint disease with radiculopathy arose on 
October 28, 1997.  At an October 28, 1997 VA spine 
examination, the VA physician opined that lumbosacral strain 
and mechanical low back pain was secondary to the service-
connected right leg shortening from the right femur fracture.  

The effective date for the grant of service connection for 
lumbosacral strain, degenerative disc disease, and 
degenerative joint disease then turns on whether the date of 
receipt of the claim to reopen is before or after the October 
28, 1997 date that entitlement to service connection arose.  
See 38 C.F.R. §§ 3.1, 3.151, 3.155.  

Following the final May 1992 rating decision, the earliest 
claim of entitlement to service connection for lumbosacral 
strain, degenerative disc disease, and degenerative joint 
disease was received on May 22, 1997.  The veteran's May 21, 
1997 lay statement, which was received by the RO on May 22, 
1997, requested reopening the claim of entitlement to service 
connection for a back condition.  The veteran's May 1997 lay 
statement evidenced a belief in entitlement to service 
connection for a back condition and served as an informal 
application to reopen the claim of entitlement to service 
connection for lumbosacral strain, degenerative disc disease, 
and degenerative joint disease.  See 38 C.F.R. §§ 3.1, 3.151, 
3.155.  Therefore, the date of receipt of the earliest claim 
was May 22, 1997.  

Documents filed before June 23, 1992 cannot form the basis 
for an earlier effective date because they were adjudicated 
by the final May 1992 rating decision, which denied 
entitlement to service connection for arthritis of the lumbar 
spine with slightly decreased disc space at L5-S1 and 
traction spurs at L3-4 and L4-5.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Documents filed 
after the final May 1992 rating decision and before May 22, 
1997 do not form the basis for an earlier effective date 
because they address issues other than entitlement to service 
connection for lumbosacral strain, degenerative disc disease, 
and degenerative joint disease.  See Vargas-Gonzalez v. 
Principi, 15 Vet. App. 222, 227 (2001); also see 38 C.F.R. 
§ 3.1(p).  

The correct effective date for the grant of service 
connection for lumbosacral strain, degenerative disc disease, 
and degenerative joint disease is October 28, 1997, which is 
the later of the October 28, 1997 date that entitlement to 
service connection arose and the May 22, 1997 date of receipt 
of the claim.  Accordingly, the Board does not find a basis 
on which to grant an effective date prior to May 22, 1997.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.  


Entitlement to an initial rating in excess of 10 percent for
left hip degenerative joint disease

A September 2001 rating decision granted service connection 
and an initial 10 percent rating for left hip degenerative 
joint disease from July 28, 2000, and the veteran perfected a 
timely appeal of the initial rating.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that her service-connected disability 
has caused greater impairment of her earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

Left hip degenerative joint disease is currently evaluated 
under the criteria for traumatic arthritis and limitation of 
flexion of the thigh.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5010, 5252.  Given the diagnoses and findings of 
records, the Board will consider whether an initial rating in 
excess of 10 percent is warranted under the criteria for 
arthritis (Diagnostic Codes 5003 and 5010), limitation of 
motion of the thigh (Diagnostic Codes 5251 and 5252), and 
impairment of the thigh (Diagnostic Code 5253).  

The August 2000 private and March 2003 and October 2004 VA x-
ray examiners characterized the veteran's left hip 
degenerative joint disease as mild or minimal.  Traumatic 
arthritis, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  In turn, degenerative arthritis (hypertrophic or 
osteoarthritis) established by x-ray findings is rated on the 
basis of limitation of motion of the specific joint or joints 
involved, which in this case involves the hip and thigh 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5251, 
5252, 5253.  

The veteran is already in receipt of a rating equal to the 
maximum 10 percent available under the criteria for 
limitation of thigh extension, and the evidence does not 
support a higher rating under the criteria for limitation of 
thigh flexion or impairment of the thigh.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5251, 5252, 5253.  Limitation of 
thigh flexion is assigned a 40 percent evaluation for flexion 
limited to 10 degrees, a 30 percent evaluation for flexion 
limited to 20 degrees, a 20 percent evaluation for flexion 
limited to 30 degrees, and a 10 percent evaluation for 
flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  Impairment of the thigh is assigned a 20 percent 
evaluation for limitation of thigh abduction with motion lost 
beyond 10 degrees.  Impairment of the thigh is assigned a 10 
percent evaluation for limitation of thigh adduction when the 
legs cannot cross or for limitation of thigh rotation when 
the affected leg cannot toe-out more than 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5253.  The existence of 
functional loss and pain, crepitation, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be considered 
when evaluation is based on limitation of motion.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  

The worst range of left hip motion was flexion to 100 
degrees, extension to 15 degrees, and abduction to 40 degrees 
at the August 1997 VA joints examination, internal rotation 
to 25 degrees at the June 1992 VA examination, and adduction 
to 25 degrees and external rotation to 30 degrees at the 
October 2004 VA joints examination.  This means that, even at 
her worst range of motion, the veteran was able to flex her 
thigh well past the 30 degrees limitation of flexion motion 
and to abduct her left thigh well past the 10 degrees 
limitation of abduction motion required for the next higher 
20 percent ratings under Diagnostic Codes 5252 and 5253.  

The veteran's functional loss and pain also warranted 
continuation of the initial 10 percent rating for left hip 
degenerative joint disease.  The March 2003 VA examiner 
characterized the veteran's left hip arthritis as mild to 
moderate.  The October 2004 VA joints examiner noted that 
there was no crepitus or pain with the ranges of motions, 
except for slight pain at the end points of both rotation 
motions, and the veteran did not exhibit any additional 
fatigue, weakness, lack of endurance, or loss of strength 
after repetitive testing.  She was nontender about the left 
hip itself.  She had minimal, if any, degenerative joint 
disease.  The October 2004 VA joints examiner opined that the 
veteran's left hip did not significantly limit her functional 
ability.  She had no loss of motion of the left hip, only a 
slight decrease in internal and external rotation.  
Functionally, this was minimal and would not limit her in 
working as a bookkeeper or an apartment manager.  The 
evidence showed no incoordination, impaired ability to 
execute skilled movement smoothly, swelling, deformity, 
atrophy of disuse, instability of station, disturbance of 
locomotion, or interference with sitting, standing, or 
weight-bearing due to the veteran's left hip degenerative 
joint disease.  

For all these reasons, the initial 10 percent rating should 
continue.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The 
symptomatology associated with left hip degenerative joint 
disease does not more nearly approximate the criteria for 
higher evaluation, and the evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2004); Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2004).  The evidence does not show that the 
veteran's left hip degenerative joint disease alone markedly 
interferes with employment or causes frequent 
hospitalizations.  From 1986 to 2002, the veteran worked as a 
bookkeeper.  From 1990 to 2002, she worked as an apartment 
manager.  In May 2000, the veteran had macular degeneration, 
with her left eye vision gone, and in October 2001, a VA 
examiner noted that the veteran had retired from tax 
preparation work partly because of nonservice-connected 
visual impairment.  A December 2002 VA examiner noted that 
the veteran was legally blind, and a February 2004 VA 
examiner commented that the veteran no longer worked because 
of her nonservice-connected vision impairment.  
Unfortunately, although the veteran has been unemployed since 
May 2003, the evidence does not show that she has tried to 
obtain any other employment.  Referral for consideration of 
an extraschedular rating for left hip degenerative joint 
disease is not currently warranted.  


Entitlement to an initial rating in excess of 10 percent for
left ankle degenerative joint disease

The September 2001 rating decision granted service connection 
and an initial 10 percent rating for left ankle degenerative 
joint disease from July 28, 2000, and the veteran perfected a 
timely appeal of the initial rating.  

Left ankle degenerative joint disease is currently evaluated 
under the criteria for traumatic arthritis and limited motion 
of the ankle.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 
5271.  Given the diagnoses and findings of records, the Board 
will consider whether an initial rating in excess of 10 
percent is warranted under the criteria for arthritis 
(Diagnostic Codes 5003 and 5010) and limitation of motion of 
the ankle (Diagnostic Code 5271).  

The August 2000 private and March 2003 and October 2004 VA 
examiners characterized the veteran's left ankle degenerative 
joint disease as mild, unremarkable, and minimal, 
respectively.  Traumatic arthritis, substantiated by x-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) established by x-
ray findings is rated on the basis of limitation of motion of 
the specific joint or joints involved, which in this case 
involves the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5271.  

A higher rating is not warranted under the criteria for 
limited motion of the ankle, which is assigned a 20 percent 
evaluation if marked and a 10 percent evaluation if moderate.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The existence of 
functional loss and pain, crepitation, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be considered 
when evaluation is based on limitation of motion.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.  

The worst range of left ankle motion was dorsiflexion to 28 
degrees and plantar flexion to 36 degrees at the October 2004 
VA joints examination.  This showed no more than moderate 
limitation of motion of the left ankle.  

The March 2003 VA examiner characterized the veteran's left 
ankle arthritis as mild, and the October 2004 VA joints 
examiner opined that there was no significant left ankle 
degenerative joint disease.  Therefore, the left ankle 
degenerative joint disease did not limit the veteran as far 
as her employment as a bookkeeper or apartment manager, nor 
did it limit her functional ability.  The February 2004 VA 
examiner opined that the veteran's left lower extremity was 
within functional limits.  In October 2004, there was no 
increased loss of motion, pain, fatigability, or 
incoordination of the left ankle.  The October 2004 VA joints 
examiner opined that a nonservice-connected adult-acquired 
flatfoot, rather than the service-connected left ankle 
degenerative joint disease, caused significant posterior 
tibial tendon dysfunction, which in turn caused difficulties 
with prolonged walking and standing.  In an October 2004 
addendum, the October 2004 VA joints examiner opined that the 
veteran's main left ankle disability resulted from the 
nonservice-connected adult-acquired flatfoot and not from the 
service-connected left ankle arthritis.  

For all these reasons, the initial 10 percent rating should 
continue.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The 
symptomatology associated with left ankle degenerative joint 
disease does not more nearly approximate the criteria for 
higher evaluation, and the evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.  

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood, 10 Vet. App. at 97-98; 38 C.F.R. § 3.321(b).  The 
evidence does not show that the veteran's left ankle 
degenerative joint disease alone markedly interferes with 
employment or causes frequent hospitalizations.  From 1986 to 
2002, she worked as a bookkeeper.  From 1990 to 2002, she 
worked as an apartment manager.  In May 2000, the veteran had 
macular degeneration, with her left eye vision gone, and in 
October 2001, a VA examiner noted that the veteran had 
retired from tax preparation work partly because of 
nonservice-connected visual impairment.  A December 2002 VA 
examiner noted that the veteran was legally blind, and a 
February 2004 VA examiner noted that the veteran no longer 
worked because of a nonservice-connected vision impairment.  
Although the veteran has been unemployed since May 2003, the 
evidence does not show that she has tried to obtain any other 
employment.  Referral for consideration of an extraschedular 
rating is not currently warranted.  


ORDER

Entitlement to an effective date prior to February 26, 1992, 
for the grant of service connection for right hip 
degenerative joint disease is denied.  

Entitlement to an effective date prior to May 22, 1997, for 
the grant of service connection for lumbosacral strain, 
degenerative disc disease, and degenerative joint disease 
with radiculopathy is denied.  

Entitlement to an initial rating in excess of 10 percent for 
left hip degenerative joint disease is denied.  

Entitlement to an initial rating in excess of 10 percent for 
left ankle degenerative joint disease is denied.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


